Exhibit 10.25


FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of November 28, 2007 (this “Amendment”), to the Fourth
Amended and Restated Credit Agreement, dated as of January 31, 2005 (as amended
from time to time, the “Credit Agreement”), among ACCURIDE CORPORATION, a
Delaware corporation (the “U.S. Borrower”), ACCURIDE CANADA INC., a corporation
organized and existing under the law of the Province of Ontario (the “Canadian
Borrower”, and, together with the U.S. Borrower, the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement (the “Lenders”), CITICORP USA, INC., a Delaware corporation
(“Citicorp”), as the administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, and the other agents parties thereto.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrowers;

WHEREAS, the Borrowers have requested certain amendments to the Credit Agreement
as more fully set forth herein; and

WHEREAS, the Lenders are willing to agree to such amendments on the terms and
subject to the conditions contained in this Amendment.

NOW, THEREFORE, the parties hereto hereby agree as follows:


DEFINED TERMS. UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE CREDIT
AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT
AGREEMENT.


AMENDMENTS TO SECTION 1.01 OF THE CREDIT AGREEMENT.


THE DEFINITIONS OF “APPLICABLE MARGIN” AND “APPLICABLE PERCENTAGE” IN SECTION
1.01 OF THE CREDIT AGREEMENT ARE HEREBY AMENDED IN THEIR RESPECTIVE ENTIRETIES
TO READ AS FOLLOWS:

“Applicable Margin” means, for Advances outstanding under each of the Term
Facility, the Canadian Revolving Credit Facility and the U.S. Revolving Credit
Facility, a percentage per annum determined as described below and, where
applicable, by reference to the Performance Level as set forth for each such
Facility:

(a)           for Advances outstanding under the Term Facility, (i) 2.50% per
annum in the case of Base Rate Advances and (ii) 3.50% per annum in the case of
Eurodollar Rate Advances; and

--------------------------------------------------------------------------------


 

(b)           for Advances outstanding under the Canadian Revolving Credit
Facility and the U.S. Revolving Credit Facility, a percentage per annum
determined by reference to the applicable Performance Level as set forth below:

Performance Level

 

Base Rate Advances

 

Eurodollar Rate Advances

 

A

 

1.75

%

2.75

%

B

 

2.00

%

3.00

%

C

 

2.25

%

3.25

%

D

 

2.50

%

3.50

%

 

For outstanding Advances under any Facility determined by reference to
Performance Levels as set forth above, the Applicable Margin for each Base Rate
Advance shall be determined by reference to the Performance Level in effect from
time to time and the Applicable Margin for each Eurodollar Rate Advance shall be
determined by reference to the Performance Level in effect on the first day of
each Interest Period for such Advance.  Changes in the Applicable Margin
resulting from changes in the Performance Level shall become effective (for
purposes of this definition only, the date of such effectiveness being the
“Effective Date”) as of the first day following the last day of the most recent
Fiscal Quarter or Fiscal Year for which (A) financial statements are delivered
to the Administrative Agent pursuant to Section 5.03(b) or (c) and (B) a
certificate of the chief financial officer of the U.S. Borrower is delivered by
the U.S. Borrower to the Administrative Agent setting forth, with respect to
such financial statements, the then-applicable Performance Level and the basis
of the calculations therefor, and shall remain in effect until the next change
to be effected pursuant to this definition; provided that (i) if either Borrower
shall have made any payments in respect of interest during the period (for
purposes of this definition only, the “Interim Period”) from and including the
Effective Date to the day on which any change in Performance Level is determined
as provided above, then the amount of the next such payment of interest due by
such Borrower on or after such day shall be increased or decreased by an amount
equal to any underpayment or overpayment so made by such Borrower during such
Interim Period and (ii) each determination of the Performance Level pursuant to
this definition shall be made with respect to the Measurement Period ending at
the end of the fiscal period covered by the relevant financial statements.

“Applicable Percentage” means 0.50% per annum.


THE DEFINITION OF “EBITDA” IN SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY DELETING THE PARENTHETICAL IN CLAUSE (V) THEREOF AND SUBSTITUTING IN
LIEU THEREOF THE FOLLOWING PARENTHETICAL:

(including upfront and amendment fees payable in respect of bank facilities)

 

2

--------------------------------------------------------------------------------


 


THE DEFINITION OF “TRIGGER DATE” IN SECTION 1.01 OF THE CREDIT AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY.


THE DEFINITION OF “UNRESTRICTED SUBSIDIARY” IN SECTION 1.01 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING THE “.” AT THE END THEREOF AND
SUBSTITUTING IN LIEU THEREOF THE FOLLOWING PROVISO:

; and provided further however, that, from and after the First Amendment
Effective Date, no Subsidiary may be designated as an Unrestricted Subsidiary.


SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING THE
FOLLOWING NEW DEFINITIONS IN THE APPROPRIATE ALPHABETICAL ORDER:

“First Amendment” means the First Amendment, dated as of November 28, 2007, to
this Agreement.

“First Amendment Effective Date” has the meaning specified in Section 7 of the
First Amendment.


AMENDMENT TO SECTION 2.06 OF THE CREDIT AGREEMENT.  SECTION 2.06 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY INSERTING THE FOLLOWING NEW PARAGRAPH (C) AT THE
END THEREOF:

(c)           Prepayment Premium.  Prepayments of the Terms Advances made with
the Net Cash Proceeds of one or more credit facilities provided by banks or
other financial institutions bearing interest at a lower rate than the interest
rate then applicable to such Term Advances being prepaid (whether by reason of
the interest rate applicable to such credit facility or by reason of the
issuance of such credit facility at a discount) or as a result of an amendment
of an existing Term Advance that results in the Applicable Margin on such Term
Advance being reduced shall be accompanied by a prepayment premium on the
principal amount prepaid equal to (i) 1% if the prepayment is made from the
First Amendment Effective Date through the second anniversary thereof and (ii)
0% thereafter.


AMENDMENT TO SECTION 2.16 OF THE CREDIT AGREEMENT.  THE FIRST SENTENCE OF
SECTION 2.16 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE “.” AT
THE END THEREOF AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING PROVISO:

; provided that no such increase may be requested on or after the First
Amendment Effective Date.


AMENDMENT TO SECTION 5.03(G) OF THE CREDIT AGREEMENT.  SECTION 5.03(G) OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE “.” AT THE END THEREOF AND
SUBSTITUTING IN LIEU THEREOF THE FOLLOWING PROVISO:

 

3

--------------------------------------------------------------------------------


 

; provided that, from and after the First Amendment Effective Date, no
Subsidiary may be designated as an Unrestricted Subsidiary.


AMENDMENTS TO SECTION 5.04 OF THE CREDIT AGREEMENT.


SECTION 5.04(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TABLE
THEREIN IN ITS ENTIRETY AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING TABLE:

 

Measurement Period Ending

 

Ratio

 

March 31, 2005

 

6.50:1

 

June 30, 2005

 

6.50:1

 

September 30, 2005

 

6.25:1

 

December 31, 2005

 

5.75:1

 

March 31, 2006

 

5.75:1

 

June 30, 2006

 

5.75:1

 

September 30, 2006

 

5.50:1

 

December 31, 2006

 

5.00:1

 

March 31, 2007

 

5.00:1

 

June 30, 2007

 

5.00:1

 

September 30, 2007

 

5.00:1

 

December 31, 2007

 

5.00:1

 

March 31, 2008

 

9.00:1

 

June 30, 2008

 

9.75:1

 

September 30, 2008

 

8.50:1

 

December 31, 2008

 

5.75:1

 

March 31, 2009

 

4.50:1

 

June 30, 2009

 

4.50:1

 

September 30, 2009

 

4.25:1

 

December 31, 2009 and thereafter

 

4.00:1

 

 


SECTION 5.04(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TABLE
THEREIN IN ITS ENTIRETY AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING TABLE:

Measurement Period Ending

 

Ratio

 

March 31, 2005

 

2.25:1

 

June 30, 2005

 

2.25:1

 

September 30, 2005

 

2.25:1

 

December 31, 2005

 

2.35:1

 

 

 

4

--------------------------------------------------------------------------------


 

 

Measurement Period Ending

 

Ratio

 

March 31, 2006

 

2.35:1

 

June 30, 2006

 

2.35:1

 

September 30, 2006

 

2.35:1

 

December 31, 2006

 

2.35:1

 

March 31, 2007

 

2.35:1

 

June 30, 2007

 

2.35:1

 

September 30, 2007

 

2.35:1

 

December 31, 2007

 

2.30:1

 

March 31, 2008

 

1.25:1

 

June 30, 2008

 

1.10:1

 

September 30, 2008

 

1.30:1

 

December 31, 2008

 

1.80:1

 

March 31, 2009

 

2.50:1

 

June 30, 2009

 

2.50:1

 

September 30, 2009

 

2.50:1

 

December 31, 2009 and thereafter

 

2.75:1

 

 


SECTION 5.04(C) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE TABLE
THEREIN IN ITS ENTIRETY AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING TABLE:

Measurement Period Ending

 

Ratio

 

March 31, 2005

 

1.15:1

 

June 30, 2005

 

1.15:1

 

September 30, 2005

 

1.15:1

 

December 31, 2005

 

1.25:1

 

March 31, 2006

 

1.25:1

 

June 30, 2006

 

1.25:1

 

September 30, 2006

 

1.30:1

 

December 31, 2006

 

1.35:1

 

March 31, 2007

 

1.35:1

 

June 30, 2007

 

1.35:1

 

September 30, 2007

 

1.35:1

 

December 31, 2007

 

1.20:1

 

March 31, 2008

 

0.70:1

 

June 30, 2008

 

0.55:1

 

September 30, 2008

 

0.60:1

 

December 31, 2008

 

0.95:1

 

March 31, 2009

 

1.35:1

 

 

 

5

--------------------------------------------------------------------------------


 

 

Measurement Period Ending

 

Ratio

 

June 30, 2009

 

1.35:1

 

September 30, 2009

 

1.35:1

 

December 31, 2009 and thereafter

 

1.40:1

 

 


CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE UPON THE
DATE (THE “FIRST AMENDMENT EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED:


THIS AMENDMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH
BORROWER;


A DULY COMPLETED LENDER ADDENDUM, IN THE FORM SET FORTH AS EXHIBIT A HERETO, OR
A FACSIMILE TRANSMISSION THEREOF, EXECUTED AND DELIVERED BY LENDERS CONSTITUTING
THE MAJORITY LENDERS;


AN EXECUTED ACKNOWLEDGMENT AND CONSENT, IN THE FORM SET FORTH AS EXHIBIT B
HERETO, OR A FACSIMILE TRANSMISSION THEREOF, FROM EACH LOAN PARTY OTHER THAN THE
BORROWERS;


FOR THE ACCOUNT OF EACH LENDER EXECUTING AND DELIVERING A LENDER ADDENDUM TO
COUNSEL TO THE ADMINISTRATIVE AGENT BY 5:00 P.M., NEW YORK CITY TIME, ON
NOVEMBER 28, 2007, AN AMENDMENT FEE IN AN AMOUNT EQUAL TO 0.25% OF THE SUM OF
SUCH LENDER’S U.S. REVOLVING COMMITMENT, CANADIAN REVOLVING CREDIT COMMITMENT
AND TERM ADVANCES THEN OUTSTANDING; AND


ALL FEES REQUIRED TO BE PAID, AND ALL REASONABLE OUT-OF-POCKET EXPENSES FOR
WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING REASONABLE FEES, DISBURSEMENTS AND
OTHER CHARGES OF COUNSEL TO THE ADMINISTRATIVE AGENT), ON OR BEFORE THE FIRST
AMENDMENT EFFECTIVE DATE.

The Administrative Agent shall notify the Borrowers and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.


REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE ADMINISTRATIVE AGENT TO ENTER
INTO THIS AMENDMENT AND TO INDUCE THE LENDERS TO CONSENT THERETO, EACH BORROWER
HEREBY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS THAT
THE REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE FIRST
AMENDMENT EFFECTIVE DATE, AFTER GIVING EFFECT TO THE EFFECTIVENESS OF THIS
AMENDMENT, AS IF MADE ON AND AS OF THE FIRST AMENDMENT EFFECTIVE DATE,


 

 

6

--------------------------------------------------------------------------------


 


EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO A
SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


CONTINUING EFFECT OF LOAN DOCUMENTS.  THIS AMENDMENT SHALL NOT CONSTITUTE AN
AMENDMENT OR WAIVER OF OR CONSENT TO ANY PROVISION OF THE CREDIT AGREEMENT OR
THE OTHER LOAN DOCUMENTS NOT EXPRESSLY REFERRED TO HEREIN AND SHALL NOT BE
CONSTRUED AS AN AMENDMENT, WAIVER OR CONSENT TO ANY ACTION ON THE PART OF ANY
BORROWER OR ANY OF ITS RESPECTIVE SUBSIDIARIES THAT WOULD REQUIRE AN AMENDMENT,
WAIVER OR CONSENT OF THE ADMINISTRATIVE AGENT OR THE LENDERS EXCEPT AS EXPRESSLY
STATED HEREIN.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE PROVISIONS OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL REMAIN IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.


COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF THE PARTIES TO
THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY FACSIMILE),
AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE
AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS
AMENDMENT BY FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART HEREOF.


GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

 

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

ACCURIDE CORPORATION

 

 

 

 

By

/s/ John R. Murphy

 

 

Name: John R. Murphy

 

 

Title: President and CEO

 

 

 

 

ACCURIDE CANADA INC.

 

 

 

 

By

/s/ David K. Armstrong

 

 

Name: David K. Armstrong

 

 

Title: Secretary

 

 

 

 

CITICORP USA, INC., as Administrative Agent

 

 

 

 

By

/s/ C. P. Mahon

 

 

Name: C. P. Mahon

 

 

Title: Vice President

 

 

8

--------------------------------------------------------------------------------